Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 02/26/2021 has been received. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9,12,15-16,20 and 58-60 in the reply filed on 11/20/2019 is acknowledged.
Claims 37,38,41,43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/19/2020.
	Claims 2,9-36,39-40,44-61, 64 and 65 are cancelled. Claims 66-72 are added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1,3-8,62-63 and 66-68 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The specification has described a mouse whose genome comprises a replacement within the endogenous CD137 gene, part of exon 2, exons 3-6 and part of exon 7 (encoding amino acids 24-186) with the corresponding human CD137 sequence such that the extracellular domain of the chimeric gene product is human and the remainder of the gene product is mouse. Claim 1, however, is drawn to replacement of a portion of the extracellular region, which reads on replacement of as little as 1 amino acid. The specification has not described any portion sequences of the CD137 extracellular region that are within the genus as claimed that would serve the same function as a replacement of the whole.
In the instant case the portions of the extracellular domain encompassed by the claims lack a written description. The specification fails to describe what portions of the extracellular region fall into this genus and it was unknown as of Applicants’ effective filing date that any of these portions would have the same structural and functional properties as that encoded by part of exon 2, exons 3-6 and part of exon 7 (encoding amino acids 24-186). The claimed Pfaff  v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998). 
Similarly, the skilled artisan cannot envision the variants recited by clams 3-5, wherein 20% of the sequence (or 10% or 5%, claims 62-63) can be varied from that which results from a replacement of on the nucleic acid encoding amino acids 24-186 in the extracellular region. One of skill in the art cannot envision the residues outside the cell that can be varied and still bind the antihuman CD137 antibody or the internal residues that retain signaling activity to lead to increased immune response. 
With the exception of the sequence referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides or polypeptides, and therefore conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acid molecules and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. 
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by any member of the genus of portions of extracellular region encompassed by the claims. Therefore, only the nucleic acid sequence of exon 2, exons 3-6 and part of exon 7 (encoding amino acids 24-186) and the corresponding polypeptide , but not the full breadth of the claims meet the written description provision of 35 U.S.C. §112, first paragraph.  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that “to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude “the inventor invented the claimed invention”.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).



Claims 1, 3-8 and 62-63 remain rejected and claims 66-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified, non-human mammal whose genome comprises a replacement of the portion of the endogenous CD137 gene encoding the extracellular domain of the CD137 protein with a nucleic acid sequence encoding the extracellular domain of the human CD137 protein, such that the non-human mammal detectably expresses a chimeric CD137 protein comprising the human CD137 extracellular domain and endogenous intracellular domains in place of the endogenous CD137 protein on the surface of activated T cells, does not reasonably provide enablement for the generation of a non-human mammal whose genome comprises a humanized CD137 gene whereby any part other than the extracellular domain in its entirety is humanized.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.

Applicant is referred to the initial rejection set forth at pages 2-7 of the office action dated 04/08/2020.
Claim 1 has been amended and recites “replacement of….a portion of the extracellular region of an endogenous CD137 protein”.  This open claim language encompasses humanizing less than the full extracellular domain. Applicant is referred to the language set forth in the above scope of enablement paragraph. 
The nature of the invention relates to a humanized animal whereby an immune checkpoint gene (CD137) is humanized at the extracellular domain. This is done to test human therapeutics that bind to the extracellular domain of human CD137 in a non-human model system. By retaining the remaining portion of the endogenous gene, the protein can interact with normal specificity with downstream signaling molecules while interacting with the human therapeutic with a specificity akin to human CD137.
Claim 1 is drawn to a genetically-modified, non-human mammal whose genome comprises a sequence encoding CD137 comprising an exogenous, humanized extracellular region at an endogenous CD137 locus of at least one chromosome.
The claims are broad in that they encompass humanized portions of the CD137 extracellular domain. 
The specification teaches use of the claimed animal in screening and evaluation of anti-human CD137 antibodies in a nonhuman animal. However, the effect of a human antibody on a receptor that has a partially human/partially mouse ectodomain is not known and could differ based on which portion is human and which portion is mouse.  The specification discloses preparation of a targeting vector comprising part of exon 2, exons 3-6 and part of exon 7 from the human CD-137 gene to generate a chimeric coding region as set forth in SEQ ID NO:22. The targeting vector was used to electroporate mouse embryonic stem cells to create modified ES cells comprising an endogenous chimeric CD137 gene that is humanized from 3’ exon 2 to 5’ exon 7 (see Examples 2 and 4).  Positive modified ES cell clones were injected into mouse blastocysts and transplanted into the oviduct of mice to generate a litter of pups containing an insertion of human CD137 comprising the 3’ portion of exonm 2 through the 5’ portion of exon 7, which encodes the extracellular domain. Example 6 supports expression of the humanized CD137 in activated T cells. 
The specification fails to disclose the structural feature or phenotype of the claimed non-human animals whose genome comprises a humanized CD137 gene other than the disclosed transgenic mice set forth above.  
	Applicant asserts that the amendment to the claims address the rejection. However, as set forth above, the claim language fails to limit the claims to the enabled breadth. 

Claims 69-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a genetically modified, non-human mammal whose genome comprises a replacement of the portion of the endogenous CD137 gene encoding the extracellular domain of the CD137 protein with a nucleic acid sequence encoding the extracellular domain of the human CD137 protein, such that the non-human mammal detectably expresses a chimeric CD137 protein comprising the human CD137 extracellular domain and endogenous intracellular domains in place of the endogenous , does not reasonably provide enablement for the generation of the non-human mammal wherein the recited plasmid is merely “used” to modify the genome of a fertilized egg or ES cell or for the chimeric non-human mammal that results from transfer of a chimeric blastocyst into a female.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.

There are two basic issues with claim 69. First, the claim requires transplanting an ES cell into a female to produce a mouse. The art at the time of filing taught that the ESC must be transferred into a blastocyst and the blastocyst is developed in the uterus following transfer into the oviduct of a pseudopregnant non-human mammal. Second, transfer of the ESC to a blastocyst followed by development to term, results in a chimeric mouse and the specification only teaches use of a transgenic non-human animal whose genome comprises the transgene, 
	Liu (2013, Methods Mol Biol, 1027:1-15) discusses pronuclear injection and oviduct transfer procedures. Modifying the genome of a fertilized egg does not result in a mammal by any means of transfer but is required to be transferred to the oviduct of a pseudopregant mouse. The same is true of a chimeric blastocyst formed from an ESC.
	Thus claims 69-72 are not enabled as they appear to be lacking method steps to result in a non-chimeric, transgenic non-human mammal. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 is unclear because it appears to be a further limitation but “further comprising” language is not used. Thus it is not clear if the additional limitation is defining the limitations of claim 1 or if it is an additional limitation. If the latter is the case, the ‘further comprising’ language should be considered.

Claim 72 is unclear because of the use of the latent term “can”. It is not clear if inhibition of tumor growth is actively required or if it is just something that could occur. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Sanmamed (2016, Annals of Oncology, 27:1190-1198) and Lute (Blood. 2005 Nov 1; 106(9): 3127–3133) in view of Chester (2016, Cancer Immunol Immunother, 64:1423-1248).
Claim 1 is drawn to a genetically-modified, non-human animal whose genome comprises a replacement of a portion of the sequence encoding the extracellular domain with that of human CD137 at the endogenous CD137 locus of least one chromosome. 
	Sanmamed discusses the advantages, disadvantages and evolution of murine (mouse, claims 6-7) models in developing anti-cancer drugs. This includes the development of mouse models that more closely mimic human tumors in addition to knock-ins that allow researchers to study drugs that only recognize human versions of checkpoint molecules. To this end, Sanmamed teaches that knockin models allow researchers to study drugs that recognize a human version of checkpoint molecules in a murine system. “KI models also provide the opportunity to explore the capacity of checkpoint blockers to elicit cell-mediated cytotoxic 
More specifically, Lute teaches that modulating the CTLA-4 immune checkpoint using antibodies against CTLA-4 is effective in cancer immunotherapy. CTLA-4 is the high affinity receptor for B7 on T-cells. Anti-CTLA4 antibodies have shown to promote anti-cancer immunity but not without autoimmune toxicity. Lute teaches development of pre-clinical models to identify anti-CTLA4 antibodies that can induce anticancer immunity with acceptable autoimmune side effects. Given the limitations of other preclinical models, Lute made a human CTLA-4 knock-in mouse to compare the autoimmune side effects and cancer treatment effects of 3 anti-human CTLA-4 antibodies.  Lute taught a chimeric DNA construct in which the exons coding for the extracellular domain are replaced with those of the human gene, which results in operable linkage to the endogenous regulatory elements and leads to no expression of an endogenous CD137 (claim 8). Lute also taught that it is likely that even the most efficient CTLA-4 antibody will need to be used in combination with other reagents in order to achieve complete rejection of established tumors. 
Chester also teaches use of immunomodulatory agents as checkpoint inhibitors as a valuable class of anticancer therapeutics. Chester teaches that binding of a ligand to 4-1BB results in activating signal to T-cells and NKC cells, resulting in pro-inflammatory cytokines, cytolytic function and cytotoxicity. Chester teaches that anti-4-1BB mAbs have antitumor effects but important considerations should be given to 4-1BB-mediated toxicities, as clinical trials were halted due to adverse events. Chester concludes, further research is needed to optimize approaches to harnessing 4-1BB-mediated antitumor effects, while minimizing autoinflammatory complications. If this goal can be achieved, 4-1BB agonists may provide a critical component of future anticancer combination therapies.” (page 1247, col 1, last paragraph).	
Taken together, these teaching render it obvious, at the time of filing, to humanize the extracellular domain of immune checkpoint molecules, including CD137 (4-1BB), as was taught by Sanmamed and Lute for CTLA-4, to arrive at the genetically modified non-human animal whose genome comprises a sequence encoding a chimeric CD137 at an endogenous CD137 locus as required by claims 1. Sanmamed and Lute teach the benefits of using humanized checkpoint molecules in murine models to screen for toxicities of antibodies that bind checkpoint molecules such as CTLA4 and PD-1. Similar beneficial and toxic effects were shown to be associated with the antibody modulator of CD137, also a checkpoint modulator. Thus, it would have been obvious at the time of filing to substitute, or combine, humanized CD137 for, or with, murine models of humanized CTLA4 and/or PD-1 to arrive at the invention as claimed. One would have had a reasonable expectation of success because all requisite teachings to make a humanized C137 murine model were known and carrying such toxicity screens had been demonstrated for other checkpoint molecules.




Applicant argues that there is no expectation of success. Applicant argues that the rules of the genome are not fully understood not are the phenotypic consequences of creating mice with human genomic DNA. Applicant refers to Zhu who states that the humanization of the mouse genome is far from routine. Zhu provides a section entitled “Unexpected effects”. In this section Zhu states that the phenotype s is not always predictable but when unexpected outcomes do arise, they can provide valuable insight. Zhu provide an example of humanization of a region of an enzyme including the addition of 84 CTG repeats that is associated with human pathology. This addition did not cause pathology in the mouse. It is reiterated that the instant invention relates to humanization of a domain of a modular receptor. The extracellular may occur, it does not preclude working with such animal models. The phenotypic effect of every potential genetic alteration need not be 100% predictable to render the system as a whole to be predictable enough to meet the bar of a reasonable expectation of success.
Applicant argues that Lute, in providing CTLA-4 as an example, does not support a well-developed and long-known technology of generating humanized chimeric receptors. In response, the cited references teach that ECD swaps were well-known and need not provide examples. However, as evidence of the well-accepted fact that there is a well-developed and long-known technology, Applicant is referred to Dombrowicz (1996, J Immunol, 157:1645-1651). Applicant is also directed to Figure 4 and the section entitled “CARs: extracellular receptor proteins that detect user-specified antigens” in Gordley (2016, Curr Opin Struct Biol, 39:106-114). Figure 4 shows libraries comprising modular parts can be used to assemble a vast array of different chimeric receptors. It is noted that while Gordley was published in 2016, it is a review of past literature and technologies. Additionally, Hemmi (1994, PNAS, 89:2737-2741) taught that hIFN-g receptor expressed on mouse cells can bind hIFN-g with normal binding  Further evidence supporting the modularity and well-known ability to swap domains of cellular receptors can be seen, for example at para 7 of W02009/091826A2, the abstract of W02004039840A1 and in the general teachings of Guest (2005, Journal of Immunotherapy, 28:203-211). While these are examples of receptors on immune cells, the modular nature and domain swapping amongst cellular receptors of humans and mice were well-established and remarkably predictable decades prior to the instant invention. Sanmamed, Lute and Chester are a variation on this theme where a specific class of cellular receptors, checkpoint molecules, are used.
Applicant argues the results are unexpected because the human and mouse CD137 have predominantly different CRDs (presumably, this is referring to cysteine rich domain) to their respective ligands and CD137 ligand mediates opposite effects in human and moue NK cells. In response, the relevance of the differences in ligand binding is not clear. The intention of swapping the extracellular binding domains is to screen agents that bind the human CD137 extracellular domain. That the downstream CD137 effect is different than that observed when a mouse ligand binds mouse CD137 fails to negate its usefulness. If the output of the mouse protein is ‘red’ upon binding a mouse ligand but the output when a human ligand binds a human extracellular domain and signals through the mouse intracellular domain is “blue”, then blue becomes the indicator of binding. All that is needed is a signal and screening can be carried out.






pplicant states that Sanmamed teaches the mice can be used to investigate checkpoint blockers and that many other models exist to do this as well. Applicants states that Sanmamed only discusses a CTLA-4 knockin, developed by Lute and neither Sanmamed nor Lute refer to CD137. By contrast, Chester discloses 4-1BB/CD137 as a promising co-stimulatory immunologic target for cancer therapeutics. Applicant argues Chester 
Applicant argues that, more importantly, while human and mouse CTLA-4 have the same cytoplasmic regions, human and mouse CD137 have different cytoplasmic regions, having only 63.89% identity (page 12). In response, Lute is using this comparison to say that because the cytoplasmic regions of CTLA-4 are identical in human and mouse, the downstream molecules are likely the same and therefore makes CTLA4 a good candidate to test the approach of screening the effects of potential therapeutic because the effect would likely be the same. In theory, the CD137 downstream proteins in mouse could be different but this fails to negate the obvious to screen for potential therapeutics that alter function based on binding to human CD137. Once a molecule is found in this model system, its effects on downstream molecules in the human pathway could be confirmed. Use of multiple types of models in therapeutic development is Important and not uncommon. In fact, the lower identity of cytoplasmic region is motivation to use the mouse cytoplasmic sequence because humanizing the cytoplasmic region would alter interaction with downstream signaling proteins. If one is merely screening for agents that bind and activate or inhibit human CD137 ECD, then one would want to conserve the endogenous downstream components. 

Claims 1, 3-5 and 62 remain rejected and claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Sanmamed, Lute and Chester as applied to claims 1,2,6-9,12,15-16 and 20 and 58- 61 above, and further in view of NP_001552 (Genbank Accession No, NP_001552, 05/06/2012, https://www.ncbi.nlm.nih.gov/protein/5730095?sat=15&satkey=7727244, accessed 12/17/2019) and Alderson (1994, Eur J Immunol, 24:2219-2227).
Claims 3 and 62 require the sequence encoding the human or chimeric CD137 comprise a sequence encoding an amino acid sequence at least 80% (claim 3) identical to SEQ ID NO:18, (90% for claim 62 and 95% for claim 63), which is the complete amino acid sequence of human CD137. Claim 4 requires the sequence encoding the human or chimeric CD137 comprise a sequence encoding an amino acid sequence at least 80% identical to SEQ ID NO:24, which is the amino acid sequence of human CD137 through the extracellular domain fused to the TM and cytoplasmic domains of the mouse CD137 protein. Claim 5 requires the sequence encoding the human or chimeric CD137 comprise a sequence encoding an amino acid sequence at least 80% identical to amino acids 1-184 of SEQ ID NO:18, which is the complete amino acid sequence of human CD137.
While none of Sanmamed, Lute and Chester taught the specific recited homologies for the chimeric/humanized CD137 gene as recited by claims 3-5 and 62-63, as set forth above, Lute taught humanization of CTLA-4 by replacing extracellular and TM domains in the mouse gene with human sequences. It was known at the time of the Sanmamed, Lute and Chester references, that the extracellular domain of CD137 comprises 163 amino acids, between AA24-186 of the wildtype CD137 sequence (see NP_001552). The full length of CD137 is 255 amino acids. 

Claims 3 and 5 require homology to SEQ ID NO. 18, which is the human sequence. Replacement of only the extracellular murine domain with the known human sequence for the extracellular CD137 would replace 163/255, or 63.9%. The N-terminus of the mouse sequence is 10/23 (43.4%) identical to the human sequence. The remaining 69 C-terminal amino acids of the mouse sequence is 38/69 or 55% identical to the human SEQ ID NO:18 sequence. Overall homology, therefore, would be >82%, meeting the limitations of claim 3. Wiith regard to claim 5, the substitution of only the ECD with human sequence would result in 171/184 or 93% identity to human SEQ ID NO:18. Thus, the teachings of Lute regarding which domains to replace combined with the teachings of NP_001552 (providing the human CD137 sequence and domain locations) and Alderson (teaching the mouse and human sequences and alignments) would result in chimeric sequences having the recited homologies.
	It would have been obvious to apply the teachings of NP_001552 and Alderson to create chimeric genes with the recited homologies at the time of filing because Lute taught replacement of the extracellular domain and NP_001552 and Alderson provided the human and mouse sequences necessary to do so. One would be motivated to make such a combination to obtain a humanized receptor that recognized the human binding proteins/therapeutic in the extracellular domain while maintaining species-specific signaling in the intracellular domain. One would have a reasonable expectation of success because the ordinary skilled artisan possessed the requisite level of technical skill to carry out the recombinant technology necessary. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632